Citation Nr: 0301314	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1948 to 
October 1968.  He died in October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the RO 
which denied the appellant's claim of service connection 
for the cause of the veteran's death.  


REMAND

On a VA Form 9, received in May 2002, the appellant 
checked the box indicating that she wished to appear at a 
hearing before a traveling member of the Board at the RO.  
In August 2001, the appellant was scheduled for a 
videoconference hearing at the RO in January 2003.  
However, prior to the hearing, the appellant and her 
representative indicated that they did not want a 
videoconference hearing, but rather a Travel board 
hearing.  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The appellant should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' 
Appeals.  


By this REMAND, the Board intimates no opinion; either 
legal or factual, as to any final determination warranted 
in this case.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).  

